SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1202
KA 12-00846
PRESENT: SCUDDER, P.J., SMITH, CENTRA, WHALEN, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                               MEMORANDUM AND ORDER

DEAN MANOR, ALSO KNOWN AS DEAN MCLEAN, ALSO KNOWN
AS DEAN MCLANE, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (CARA A. WALDMAN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (STEPHEN X. O’BRIEN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a resentence of the Supreme Court, Monroe County
(Joseph D. Valentino, J.), rendered February 14, 2012. Defendant was
resentenced by imposing terms of postrelease supervision.

     It is hereby ORDERED that the resentence so appealed from is
unanimously affirmed.

     Memorandum: On defendant’s prior appeal from a judgment
convicting him following a jury trial of, inter alia, murder in the
second degree (Penal Law § 125.25 [1]) and criminal possession of a
weapon in the second degree (former § 265.03 [2]), we modified the
judgment by directing that the sentence on the criminal possession of
a weapon in the second degree count run concurrently with the sentence
on the murder count (People v Manor, 38 AD3d 1257, lv denied 9 NY3d
847). Defendant now appeals from a resentence imposing terms of
postrelease supervision with respect to that conviction.

     Defendant failed to preserve for our review his contention that
the gap of approximately 10 years between his original sentence and
his resentence “violated his statutory right to have his sentence
pronounced ‘without unreasonable delay’ ” (People v Smikle, 112 AD3d
1357, 1358, lv denied 22 NY3d 1141, quoting CPL 380.30 [1]; see People
v Woods, 122 AD3d 1400, 1401, lv denied 25 NY3d 1210). We decline to
exercise our power to review that contention as a matter of discretion
in the interest of justice (see CPL 470.15 [3] [c]). He also failed
to preserve for our review his contention that Supreme Court was
deprived of jurisdiction by its failure to comply with the time limits
in Correction Law § 601-d. In any event, that contention is without
merit. “The Court of Appeals has held that the failure to comply with
the time requirements set forth in Correction Law § 601-d (4) does not
constitute a jurisdictional defect depriving the court of the
                                 -2-                          1202
                                                         KA 12-00846

authority to correct an illegal sentence and to resentence a   defendant
to a term that includes a period of postrelease supervision”   (People v
Langenbach, 106 AD3d 1338, 1338, lv denied 21 NY3d 1043; see   generally
People v Lingle, 16 NY3d 621, 630-633; People v Williams, 14   NY3d 198,
217, cert denied 562 US 947).

     Contrary to defendant’s additional contention, the court at
resentencing did not further modify the sentence beyond the imposition
of terms of postrelease supervision, and indeed it specifically
directed that the sentence remained as modified by this Court on
defendant’s prior appeal.




Entered:   December 23, 2015                    Frances E. Cafarell
                                                Clerk of the Court